 Case: 4:20-cv-01255-DDN Doc. #: 55 Filed: 05/27/21 Page: 1 of 3 PageID #: 245




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION
ERB LEGAL INVESTMENTS LLC,                           )
                                                     )
        Plaintiff and Counterclaim Defendant,        )
                                                     )
v.                                                   )
                                                     )   Cause No. 4:20-CV-1255 DDN
QUINTESSA MARKETING LLC,                             )
                                                     )
                                                     )
        Defendant and Counterclaim Plaintiff.        )
                                                     )
                                                     )
                                                     )


                               MOTION TO COMPEL
                     AND CERTIFICATE OF ATTEMPT TO RESOLVE

       COMES NOW Plaintiff, ERB LEGAL INVESTMENTS LLC, by and through attorney,

E. Ryan Bradley of The Bradley Law Firm and hereby presents to the Court a Motion to Compel

and in furtherance thereof states to the Court as follows:

       1.      Plaintiff served Interrogatories and Requests for Production to Defendant on

March 23, 202.

       2.      Defendant’s interrogatory answers and responses to the Requests for Production

responses are deficient and assert objections that should be overruled. See Exhibit 1-Defendant’s

Answers and Objections to Plaintiff’s Interrogatories; See Exhibit 2- Defendant’s Responses and

Objections to Plaintiff’s Requests for Production.

       3.      On May 18, 2021, Plaintiff’s counsel sent a letter to Defendant’s counsel

outlining the deficiencies of the discovery responses and asked for a reply in writing within
 Case: 4:20-cv-01255-DDN Doc. #: 55 Filed: 05/27/21 Page: 2 of 3 PageID #: 246




seven (7) days. See Exhibit 3- Plaintiff’s letter to Counsel. To date, there has been no response

thereto.

       3.      Counsel for Plaintiff attempted to resolve this discovery matter in good faith prior

to presenting this matter to the court. On May 20, 2021, defense counsel and the undersigned had

a scheduled phone conference to discuss the discovery issues but when the undersigned called

defense counsel, he was told that defense counsel was withdrawing as counsel for Quintessa and

had no authority to discuss the discovery issues.

       4.      That the information sought is discoverable and in order to properly prepare for

trial, Plaintiff is in need of this information and Plaintiff requires intervention from this Court to

compel full and complete answers from Defendant Quintessa.

       WHEREFORE, Plaintiff prays for this Court to enter an Order compelling Defendant

Quintessa to answer without objection all discovery within ten (10) days or for any such other

and further relief as the Court deems appropriate under the circumstances.


                                                       Respectfully submitted,



                                                 By: /s/E. Ryan Bradley

                                                       E. Ryan Bradley, #53777
                                                       The Bradley Law Firm
                                                       Attorney for Plaintiff
                                                       1424 Washington Avenue, Ste 300
                                                       St. Louis, MO 63103
                                                       (314) 721-9111 (phone)
                                                       (314) 255-2765 (fax)
                                                       Ryan@thebradleylawfirm.com
 Case: 4:20-cv-01255-DDN Doc. #: 55 Filed: 05/27/21 Page: 3 of 3 PageID #: 247




                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on May 27, 2021, I electronically filed the
foregoing Certificate of Service with the Clerk of the Court using the Missouri Courts E-Filing
System which was sent notification of such filing to all counsel of record. I further certify that I
signed, or caused my electronic signature to be place upon the original of the foregoing
documents and that a copy of the foregoing was sent via the Court’s efiling system to.

Dudley McCarter
Behr, McCarter & Potter P.C
Attorney For: Quintessa Marketing, LLC
7777 Bonhomme Ave, Suite 1400
St. Louis, MO 63105
Phone: (314) 862-3800
Fax: (314) 862-3953
Email Address: dmccarter@bmplaw.com

Joseph T. Neely
Behr, McCarter & Potter, P.C.
Attorney For: Quintessa Marketing, LLC
7777 Bonhomme Ave, Suite 1400
St. Louis, MO 63105
Phone: (314) 862-3800
Fax: (314) 862-3953
Email Address: jneely@bmplaw.com

Ryan M. Hyde
Behr, McCarter & Potter, P.C.
Attorney For: Quintessa Marketing, LLC
7777 Bonhomme Ave, Suite 1400
St. Louis, MO 63105
Phone: (314) 862-3800
Fax: (314) 862-3953
Email Address: rhyde@bmplaw.com

James Wyrsch
Khazaeli Wyrsch LLC
911 Washington Ave #211
St. Louis, MO 63101
Phone: 314-288-0777
Fax: 314-400-7701
Email address: james.wyrsch@kwlawstl.com




/s/E. Ryan Bradley
